Citation Nr: 1106691	
Decision Date: 02/17/11    Archive Date: 02/28/11

DOCKET NO.  09-05 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Veteran represented by:	Dale Buchanan, Esquire


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel 



INTRODUCTION

The Veteran had active military service from April 1978 to June 
1992.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2007 rating action by the Department of 
Veterans Affairs (VA) Regional Office (RO) located in Nashville, 
Tennessee.               

The Veteran testified at a Travel Board hearing before the 
undersigned Acting Veterans Law Judge in April 2010.  A copy of 
the transcript of that hearing is of record.  

In July 2010, the Board remanded this case for additional 
development.  The purposes of this remand have been met and the 
case is ready for appellate consideration.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

There is a preponderance of evidence against a nexus between a 
current diagnosis of a low back disability, to include 
degenerative disc disease of the lumbosacral spine, and any 
incident of service.   


CONCLUSION OF LAW

Entitlement to service connection for a low back disability, to 
include degenerative disc disease of the lumbosacral spine, is 
not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 
5103A (West 2002 & Supp 2010); 38 C.F.R. §§ 3.159, 3.303, 3.316 
(2010).

REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), significantly changed the law prior to 
the pendency of this claim.  VA has issued final regulations to 
implement these statutory changes.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).  The VCAA provisions include an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits, and 
they redefine the obligations of VA with respect to the duty to 
assist the veteran with the claim.  In the instant case, the 
Board finds that VA fulfilled its duties to the Veteran under the 
VCAA. 

Duty to Notify

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the June 2006 
letter sent to the Veteran by the RO adequately apprised him of 
the information and evidence needed to substantiate the claim.  
The RO thus complied with VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant about 
the information and evidence the claimant is expected to provide.  
Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining 
VCAA notice requirements).

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) issued a 
decision in Dingess v. Nicholson, 19 Vet. App. 473, 484, 486 
(2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; (4) 
degree of disability; and (5) effective date of the disability.  
The Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence presented 
with the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, will 
assist in substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id.

The Board finds that VA has met these duties with regard to the 
claim adjudicated on the merits in this decision.  There is no 
issue as to providing an appropriate application form or 
completeness of the application.  Written notice provided in June 
2006 fulfills the provisions of 38 U.S.C.A. § 5103(a).  That is, 
the Veteran received notice of the evidence needed to 
substantiate his claim, the avenues by which he might obtain such 
evidence, and the allocation of responsibilities between himself 
and VA in obtaining such evidence.  See Beverly, 19 Vet. App. at 
394, 403; see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-
12 (2005) (Mayfield I) rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).  In addition, the June 2006 letter also 
informed the Veteran about how VA determines effective dates and 
disability ratings, as required by Dingess.     

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  VA 
did provide such notice to the Veteran prior to the February 2007 
RO decision that is the subject of this appeal in its June 2006 
letter.  With respect to the Dingess requirements, the Veteran 
was provided with notice of what type of information and evidence 
was needed to substantiate the claim, as well as the type of 
evidence necessary to establish a rating or effective date of an 
award (see letter from RO, dated in June 2006), and such notice 
was provided prior to the initial decision of the RO.  See 
Dingess, supra.  Accordingly, the RO provided proper VCAA notice 
at the required time.

The Veteran has been provided the opportunity to respond to VA 
correspondence and over the course of the appeal has had multiple 
opportunities to submit and identify evidence.  Furthermore, he 
has been provided a meaningful opportunity to participate 
effectively in the processing of his claim by VA.        

Duty to Assist

VA also has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a) 
("The Secretary shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the . . 
. claim").  This duty includes assisting the veteran in 
obtaining records and providing medical examinations or obtaining 
medical opinions when such are necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth 
Secretary's various duties to claimant).  

VA informed the Veteran of its duty to assist in obtaining 
records and supportive evidence, and the Veteran in fact did 
receive a VA examination in September 2009, which was thorough in 
nature and provided a competent opinion addressing the contended 
causal relationship between service and the Veteran's current low 
back disability, to include degenerative disc disease of the 
lumbosacral spine.  The Board finds that the medical evidence of 
record is sufficient to resolve this appeal; the VA has no 
further duty to provide an examination or medical opinion.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  
See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Based on the foregoing, it is the Board's determination that the 
VA fulfilled its VCAA duties to notify and to assist the Veteran, 
and thus, no additional assistance or notification was required.  
The Veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  See 
Bernard v. Brown, 4 Vet. App. 384.




II.  Pertinent Laws and Regulations

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty, or for aggravation of a pre-existing injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  

Certain chronic disabilities, to include arthritis, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 U.S.C.A. §§ 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the effect 
that the claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  38 C.F.R. 
§ 3.303; see also, e.g., Voerth v. West, 13 Vet. App. 117 (1999); 
Savage v. Gober, 10 Vet. App. 488, 495 (1997).


III.  Factual Background

The Veteran's service treatment records show that in December 
1978, he sought treatment for back pain of a one-week duration.  
At that time, he was diagnosed with lumbar pain and underwent 
physical therapy.  He was also placed on profile for 12 days 
during which time no excessive bending, climbing, or lifting over 
five pounds was allowed.  The records further reflect that in 
June 1979, he was treated for back discomfort.  At that time, the 
Veteran stated that the back pain that he had sought treatment 
for in December 1978 had not improved.  The physical examination 
showed that the Veteran was able to bend forward but with pain.  
The assessment was of lumbar back pain, probably muscular.  
Subsequently in June 1979, the Veteran had x-rays taken of his 
lumbosacral spine.  The x-rays were interpreted as showing no 
evidence of recent appearing compression fracture, malalignment 
disc space narrowing, or significant arthritic changes.  There 
was an old appearing deformity of the anterior superior lip of L-
5, with what appeared to be an old Schmorl's node indenting the 
superior surface of the anterior lip of L-5.  In July 1979, it 
was noted that the Veteran's low back pain had persisted and he 
was diagnosed with lumbar muscle derangement.  In September 1986, 
the Veteran sought treatment for low back pain of a two-day 
duration.  At that time, he stated that his bed was too soft.  It 
was noted that he had a history of back problems.  The assessment 
was muscular spasm, paraspinal.  He was given medication and 
directed to put a board under his mattress and use moist heat to 
the area.  In July 1991, the Veteran was treated for complaints 
of back pain of a one-day duration.  At that time, he noted that 
he had twisted his neck while drying his hair and had developed 
pain in his upper back.  The assessment was muscle spasm.  In May 
1992, the Veteran underwent a separation examination.  At that 
time, in response to the question of whether he had ever had or 
if he currently had recurrent back pain, the Veteran responded 
"no."  The Veteran's spine and other musculoskeletal system 
were clinically evaluated as "normal."      

In June 2006, the Veteran filed a claim of entitlement to service 
connection for a low back disability.  At that time, he stated 
that during service, he fell and injured his back.  The Veteran 
indicated that following his injury, he sought medical treatment 
and was told that he had pulled a muscle.  He noted that from 
that point on, he had continuous problems with his back and 
developed chronic low back pain.  According to the Veteran, over 
the years, his back pain had worsened.  The Veteran reported that 
recently, his private physician told him that he had a chip 
fracture in his back that had been present for several years and 
was causing his back problem.  It was the Veteran's opinion that 
the chip fracture occurred while he was in the military but was 
never diagnosed.         

In support of his claim, the Veteran submitted private medical 
statements from L.R.C., M.D., dated in April 2006, with attached 
computerized tomography (CT) report, dated in April 2006, and 
magnetic resonance imaging (MRI) report, dated in March 2006.  In 
the March 2006 report, an MRI of the Veteran's lumbar spine was 
interpreted as showing multilevel degenerative disc disease from 
L2-3 through L5-S1, with no disc herniation or spinal stenosis.  
In the April 2006 report, a CT of the Veteran's lumbosacral spine 
was interpreted as showing degenerative disc disease at L4-5 and 
L5-S1, and Schmorl's nodes within L3 and L5.  In the April 2006 
private medical statements from Dr. C., he stated that he had 
recently examined the Veteran.  He indicated that the Veteran had 
a greater than 20-year history of low back pain.  Dr. C. reported 
that according to the Veteran, his back pain had been getting 
progressively worse, especially over the last four to five 
months.  The Veteran noted that he had been laid off by his 
employer.  Dr. C. stated that a review of the March 2006 MRI 
report showed an old anterior chip fracture.  In regard to an 
impression, Dr. C. indicated that he did not think that the 
Veteran's discs were the issue.  Dr. C. opined that the Veteran's 
back pain was coming from musculoligamentous instability and 
degenerative facet disease, as well as the old anterior chip 
fracture, which the Veteran did not remember.     

In November 2006, the Veteran underwent a VA examination.  At 
that time, he stated that after he injured his back in the 
military, he developed chronic low back pain.  Following the 
physical examination, the examiner diagnosed the Veteran with 
degenerative disc disease of the lumbar spine.  In regard to the 
question of whether the Veteran's chip fracture was caused or the 
result of his military service, the examiner stated that she 
could not conclude that his current low back disability was 
related to his in-service back injury without resorting to mere 
speculation.  The examiner repeated this opinion in a January 
2007 addendum to the November 2006 VA examination report.  

A VA examination was conducted in September 2009.  The examiner 
who conducted the examination was not the same examiner from the 
November 2006 VA examination.  At that time, the examiner stated 
that he had reviewed the Veteran's claims file.  The examiner 
noted that the Veteran's service treatment records showed that he 
had sought treatment for back pain in December 1978 and June 
1979.  The examiner further reported that in June 1979, x-rays 
were taken of the Veteran's lumbar spine and were interpreted as 
showing no evidence of recent appearing compression fracture, 
malalignment, disc space narrowing or significant arthritic 
changes.  Post-service evidence showed that in June 2005, the 
Veteran had a CT taken of his lumbar spine.  The CT was reported 
to show degenerative disc disease at L4-5 and L5-S1.  There was 
no disc herniation or spinal stenosis.  In addition, x-rays taken 
in July 2005 showed morphologic abnormality of the spinal 
vertebral body of L5 which gave it a "chipped look" ventrally.  

In the September 2009 VA examination report, the examiner 
indicated that according to the Veteran, he injured his back 
during service and subsequently developed chronic low back pain.  
Following the physical examination and a review of the Veteran's 
x-rays, the examiner diagnosed the Veteran with degenerative 
joint disease of the lumbar spine.  The examiner opined that the 
Veteran's low back disability was less likely as not (less than 
50/50 probability) caused by or a result of military service.  
The examiner stated that the Veteran had complaints of low back 
pain in the military from December 1978 to July 1979, with one 
more episode in 1986 after being in bed on a soft mattress.  From 
1986 to 1992, the Veteran had no further complaints of back pain.  
In addition, from the Veteran's discharge in 1992, there were no 
further treatments for back problems until 2005, a period of 19 
years during which time the Veteran earned a living as an 
industrial mechanic.  According to the examiner, there was no 
evidence in the literature that linked soft tissue injuries to 
the development of arthritis.  In addition, a medical 
predisposition to disc pathology was well described in the 
literature.  Therefore, the examiner opined that it was less 
likely as not that the currently diagnosed degenerative disc 
disease of the lumbar spine was due to the old muscular back 
problems that the Veteran experienced during service, and most 
likely was due to the affects of aging and a physically demanding 
occupation.  According to the examiner, advanced age was one of 
the strongest risk factors associated with osteoarthritis.      

In a private medical statement from Dr. W., received in April 
2010, Dr. W. diagnosed the Veteran with severe degenerative 
arthritis and bulging discs of the lumbosacral spine.  Dr. W. 
indicated that he had reviewed the Veteran's service treatment 
records, and private MRI, CT, and bone scan reports.  Dr. W. 
opined that the Veteran's currently diagnosed low back disability 
was caused by his in-service low back injury.     

In April 2010, the Veteran testified at a Travel Board hearing 
before the undersigned Acting Veterans Law Judge.  At that time, 
he stated that during service, he injured his back and 
subsequently developed chronic low back pain.  He stated that 
although he was able to work as a heavy equipment mechanic, he 
had constant low back pain.  According to the Veteran, at the 
time of his discharge examination, he noted that he had back 
pain.  However, he reported that he was told that his notation of 
back pain would affect his outprocessing dates and delay his 
discharge.  He indicated that he was informed that it would be 
better to just file a claim with VA after his discharge.  The 
Veteran stated that eight months after his separation from the 
military, he injured his back in a work-related accident.  
According to the Veteran, he filed a workman's compensation 
claim.    

At the time of the Veteran's Travel Board hearing, he submitted 
private medical records, dated from March 2001 to March 2010.  
The records reflect that in June 2005, the Veteran sought 
treatment for back pain.  At that time, he stated that the onset 
of the pain had been variable and had been occurring in a 
persistent pattern for nine years.  A CT scan was taken of the 
Veteran's lumbar spine and was reported to show degenerative disc 
disease at L4-5 and L5-S1.            

In April 2010, the RO received VA Medical Center (VAMC) 
outpatient treatment records, dated from November 2006 to January 
2010.  The records show that in January 2008, the Veteran sought 
treatment for low back pain.  At that time, it was noted that the 
Veteran took medication for his pain.     

In August 2010, the RO received a copies of records related to 
the Veteran's workman's compensation claim in 1993.  The records 
include a case note, dated in February 1993.  At that time, it 
was reported that the Veteran had been working in the maintenance 
department for six months when, in February 1993, he injured his 
lower back while picking up a motor weighing 25 pounds.  The 
Veteran denied any previous problems with his back.  He was quite 
active and played sports.  The diagnosis was muscular back strain 
and the Veteran was granted temporary total disability benefits 
for a two-week period.        


IV.  Analysis

Based on a thorough review of the record, the Board finds that 
there is a preponderance of evidence against the Veteran's claim 
for service connection for a low back disability, to include 
degenerative disc disease of the lumbosacral spine.   

In this case, the Veteran contends that during service, he 
injured his back.  He maintains that at the time of his injury, 
he experienced a chip fracture that was undiagnosed until many 
years later.  He also reports that after his injury, he developed 
chronic low back pain.  According to the Veteran, over the years, 
his back pain worsened and he was eventually diagnosed with 
degenerative disc disease of the lumbosacral spine.  He contends 
that his currently diagnosed degenerative arthritis of the 
lumbosacral spine is related to his in-service back injury and 
claimed chip fracture.  

A review of the Veteran's service treatment records show that in 
December 1978, the Veteran sought treatment for back pain of a 
one-week duration and was diagnosed with lumbar pain.  Thus, the 
Board will accept as true that the Veteran injured his back in 
December 1978.  However, although the Veteran injured his back 
and was treated for back pain, no underlying disability was 
diagnosed.  In addition, the Board recognizes that according to 
the Veteran's service treatment records, after his injury, he 
continued to experience pain and once again sought treatment for 
back pain in June and July 1979.  Nevertheless, he continued to 
be diagnosed with muscular lumbar pain and no underlying 
disability was diagnosed.  In this regard, the Board observes 
that a symptom, such as pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and of 
itself constitute a disability for which service connection may 
be granted.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. 
Cir. 2001).  With respect to whether the Veteran had an 
underlying disability, x-rays were taken of the Veteran's lumbar 
spine in June 1979 and they specifically showed no evidence of a 
compression fracture, malalignment disc space narrowing, or 
significant arthritis changes.  Therefore, although the Veteran 
contends that at the time of his in-service back injury, he 
experienced a chip fracture, the x-rays taken approximately six 
months after his in-service back injury are negative for any 
fracture.  

The Veteran's remaining service treatment records show that after 
July 1979, he sought treatment on two occasions for back pain 
until his discharge in 1992.  In September 1986, the Veteran 
developed low back pain of a two-day duration after sleeping on a 
soft bed.  At that time, he was diagnosed with muscular spasm and 
was told to put a board on his mattress.  In July 1991, he 
developed pain in his upper back after twisting his neck while 
drying his hair.  The assessment was muscle spasm.  Thus, the 
remaining records are also negative for any evidence of an 
underlying back disability.  In May 1992, the Veteran underwent a 
separation examination.  The Board recognizes that although the 
Veteran denied recurrent back pain at that time, he stated in his 
April 2010 Travel Board hearing that he was discouraged from 
reporting his low back pain because he was told that it would 
delay his discharge.  Regardless, the Board notes that the 
Veteran's spine and other musculoskeletal system were clinically 
evaluated as "normal."  Thus, the Veteran's service treatment 
records are negative for any findings of a low back disability, 
to include degenerative disc disease of the lumbosacral spine.      

The first evidence of record of a low back disability, with x- 
ray evidence documenting arthritis in the Veteran's lumbosacral 
spine, is in June 2005, approximately 13 years after the 
Veteran's separation from the military.  In 2005, the Veteran had 
x-rays taken which showed degenerative disc disease at L4-5 and 
L5-S1.  With respect to negative evidence, the Court held that 
the fact that there was no record of any complaint, let alone 
treatment, involving the veteran's condition for many years could 
be decisive.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), 
affirmed sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000), [it was proper to consider the veteran's entire medical 
history, including a lengthy period of absence of complaints].

The Board also notes that, as there is no medical evidence of 
arthritis of the lumbosacral spine within one year subsequent to 
service discharge, the presumptive provisions for this disease 
found in 38 C.F.R. §§ 3.307 and 3.309 are not applicable.

As for continuity of symptomatology since service, aside from the 
absence of persuasive medical evidence, other evidence also does 
not support this proposition.  See  38 C.F.R. § 3.303(b) (If 
there is no evidence of a chronic condition during service or an 
applicable presumptive period, then a showing of continuity of 
symptomatology after service may serve as an alternative method 
of establishing service connection).  In this regard, the Board 
must analyze the credibility and probative value of the evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide the reasons for its rejection of any 
material evidence favorable to the claimant.  See Gabrielson v. 
Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
Competency is a legal concept determining whether testimony may 
be heard and considered by the trier of fact, while credibility 
is a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").  

A veteran is competent to report symptoms that he experiences at 
any time because this requires only personal knowledge as it 
comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr 
v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may 
be diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in 
determining credibility of lay evidence, but lay evidence does 
not lack credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 
F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical 
records does not serve as an "absolute bar" to the service 
connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) 
("Board may not reject as not credible any uncorroborated 
statements merely because the contemporaneous medical evidence is 
silent as to complaints or treatment for the relevant condition 
or symptoms").   

In determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, consistency with other evidence, and statements 
made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

In this case, the Veteran has asserted that his symptoms of low 
back pain have been continuous since service, specifically since 
his in-service back injury.  After a review of all the lay and 
medical evidence, the Board concludes that his assertion of 
continued symptomatology since active service, while competent, 
is not credible.  The Board notes that according to the Veteran's 
service treatment records, subsequent to his December 1978 back 
injury, he experienced low back pain until approximately July 
1979.  However, the Veteran's remaining service treatment records 
show that after July 1979, he sought treatment on only two 
occasions for back pain until his discharge in 1992.  In 
addition, the Board recognizes that according to the Veteran, 
although he had back pain at the time of his discharge in 1992, 
he was discouraged from reporting it because he was told that it 
would delay his discharge.  The Veteran noted that he was told 
that it would be better to just file a claim with VA after his 
discharge.  However, the Board observes that after the Veteran's 
discharge, he did not immediately file a claim for service 
connection for a low back disability.  In fact, it was not until 
June 2006, approximately 14 years after the Veteran's discharge, 
that he filed his claim for service connection for a low back 
disability.  As such, this tends to show that the Veteran did not 
consider a low back disability a concern until 14 years after his 
discharge, rather than at the time of his discharge.  

In addition, as previously stated, at the time of the Veteran's 
May 1992 separation examination, the Veteran's spine and other 
musculoskeletal system were clinically evaluated as "normal."  
Moreover, the first evidence of record of a low back disability 
is in June 2005, approximately 13 years after the Veteran's 
separation from the military.  See Maxson v. West, 12 Vet. App. 
453, 459 (1999), affirmed sub nom. Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000), [it was proper to consider the 
veteran's entire medical history, including a lengthy period of 
absence of complaints].

Furthermore, the Board recognizes that according to the Veteran, 
at the time of his in-service back injury, he experienced a chip 
fracture which caused him to develop chronic low back pain.  
However, the Board observes that x-rays taken in June 1979, 
approximately six months after his in-service back injury, are 
negative for such a fracture.

The Board also notes that the copies of the records relating to 
the Veteran's workman's compensation claim include a case note in 
which it was reported that the Veteran had injured his back in a 
work-related accident in February 1993.  This injury occurred 
approximately eight months after the Veteran's discharge from the 
military.  At the time of the post-service back injury, the 
Veteran specifically denied any previous problems with his back.  
In fact, it was reported that the Veteran was quite active and 
played sports.  Thus, the contemporaneousness of the case note is 
significant, as the Veteran was reporting a very recent onset of 
symptoms, rather than reporting the onset of low back 
symptomatology during service.  Such histories reported by the 
Veteran for treatment purposes are of more probative value than 
the more recent assertions and histories given for VA disability 
compensation purposes.  Rucker v. Brown, 10 Vet. App. 67, 73 
(1997) (lay statements found in medical records when medical 
treatment was being rendered may be afforded greater probative 
value; statements made to physicians for purposes of diagnosis 
and treatment are exceptionally trustworthy because the declarant 
has a strong motive to tell the truth in order to receive proper 
care).          

The Board further recognizes that in an April 2006 private 
medical statement, Dr. C. stated that the Veteran had a greater 
than 20-year history of low back pain.  In this regard, 20 years 
prior to the April 2006 statement would be April 1986, which was 
during the Veteran's period of service.  However, other private 
medical records show that when the Veteran sought treatment in 
June 2005, he gave a nine-year history of low back pain and did 
not report the onset of low back symptomatology during or soon 
after service.  In this regard, nine years prior to June 2005 
would be June 1996, which was four years after the Veteran's 
discharge.  These inconsistencies in the record weigh against the 
Veteran's credibility as to the assertion of continuity of 
symptomatology since service.  See Madden v. Gober, 125 F.3d 
1477, 1481 (Board entitled to discount the credibility of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence); Caluza v. Brown, 7 Vet. 
App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 
1996) (upholding Board's finding that a veteran was not credible 
because lay evidence about a wound in service was internally 
inconsistent with other lay statements that he had not received 
any wounds in service.             

The Board has weighed the Veteran's statements as to continuity 
of symptomatology and finds that his current recollections and 
statements made in connection with a claim for VA compensation 
benefits to be of lesser probative value than his previous more 
contemporaneous in-service history and findings, including at 
service separation, the absence of complaints or treatment for 
years after service, his pervious statements made for treatment 
purposes, and his own previous histories of onset of symptoms 
given after service.  For these reasons, the Board finds that the 
weight of the lay and medical evidence is against a finding of 
continuity of symptoms since service separation.        

As previously stated, the Board accepts that the Veteran injured 
his back in 1978. The question here, however, is whether his 
current low back disability, diagnosed as degenerative disc 
disease of the lumbosacral spine, is linked to the in-service low 
back trauma.  In this regard, the Board recognizes that after the 
injury, the Veteran experienced low back pain for approximately 
six months.  However, no underlying back disability was diagnosed 
and x-rays were negative for any fracture, disc space narrowing, 
or arthritic changes.  In addition, after July 1979, he only 
sought treatment on two occasions for back pain.  Moreover, the 
Veteran's May 1992 separation examination showed that the 
Veteran's spine and other musculoskeletal system were normal.  
Such evidence indicates that whatever manifestations of a back 
injury were present during service, they eventually resolved with 
treatment.  The normal separation exam weighs against the claim.  
The gap of time between any in-service injury and the first post-
service medical evidence of a diagnosis of a low back disability 
also weighs against the claim.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (evidence of a prolonged period 
without medical complaint can be considered in service connection 
claims).          

In regard to the pertinent question of whether the Veteran's 
current low back disability, diagnosed as degenerative disc 
disease of the lumbosacral spine, is related to his period of 
service, specifically to his in-service low back injury, the 
Board notes that there are discrepancies in the medical opinions 
of record.  Upon a review of the medical evidence which supports 
the Veteran's claim, the Board recognizes that in the private 
medical statement from Dr. W., received in April 2010, Dr. W. 
stated that he had reviewed the Veteran's service treatment 
records and private MRI, CT, and bone scan reports, and in his 
opinion, the Veteran's currently diagnosed degenerative arthritis 
of the lumbar spine was caused by his in-service low back injury.  

Upon a review of the medical evidence that opposes the Veteran's 
claim, the Board notes that in the September 2009 VA examination 
report, the examiner opined that it was less likely as not that 
the currently diagnosed degenerative disc disease of the lumbar 
spine was due to the old muscular back problems that the Veteran 
experienced during service.  Rather, the examiner linked the 
Veteran's currently diagnosed low back disability to the affects 
of aging and a physically demanding post-service occupation.  
According to the examiner, advanced age was one of the strongest 
risk factors associated with osteoarthritis.  The examiner also 
noted that there was no evidence in the literature that linked 
soft tissue injuries to the development of arthritis.          

In this case, the Board finds that the probative value of the 
opinion from Dr. W. is diminished by several factors.  In this 
regard, although Dr. W. stated that he had reviewed the Veteran's 
service treatment records and post-service private medical 
records, he did not cite to any evidence in the record, other 
than the Veteran's in-service back injury, and he offered no 
rationale for his opinion.  Specifically, Dr. W. did not 
recognize that x-rays taken approximately six months after the 
Veteran's back injury were negative for any fracture, disc space 
narrowing, or arthritic changes.  He also did not recognize that 
the Veteran's May 1992 separation examination showed that the 
Veteran's spine and other musculoskeletal system were normal.  
Moreover, he failed to note the negative post-service medical 
evidence.  As previously stated, the first evidence of a low back 
disability, including x-ray evidence actually documenting 
arthritis in the Veteran's lumbar spine, is in June 2005, 
approximately 13 years after the Veteran's separation from the 
military.  In addition, with respect to continuity of 
symptomatology since service, the Board has found, as explained 
above, that the evidence of record does not support this 
proposition.  This evidence is against the claim and Dr. W. 
failed to address this negative evidence.  He also failed to 
acknowledge the other possible etiological factors of the 
Veteran's low back disability, such as the aging process and his 
physically demanding post-service occupation.  As discussed 
further below, the examiner from the Veteran's September 2009 VA 
examination addressed these factors and their relationship to the 
Veteran developing a low back disability.  Therefore, in view of 
the foregoing, the Board finds that the probative value of the 
opinions of Dr. W. is significantly lessened.  See Madden v. 
Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997); Hayes v. Brown, 5 
Vet. App. 60, 69 (1993) ("[i]t is the responsibility of the BVA 
. . . to assess the credibility and weight to be given the 
evidence").

By contrast, the Board attaches significant probative value to 
the conclusion reached by the examiner from the Veteran's 
September 2009 VA examination.  The Board finds that this opinion 
is clearly based upon a review of the relevant evidence in the 
claims file and a thorough discussion of all etiological factors, 
such as age.  With respect to the examiner's opinion, he provided 
specific citation to the clinical record and recognized that the 
Veteran's in-service x-rays and separation examination were 
negative for a low back disability, to include degenerative disc 
disease of the lumbar spine.  The examiner's opinion is also 
supported by a rationale.  As stated above, he noted that there 
was no evidence in the literature that linked soft tissue 
injuries to the development of arthritis.  Thus, in light of the 
above, the Board finds that the opinion from the examiner from 
the Veteran's September 2009 VA examination is more persuasive 
because it is based on a thorough review of the record, unlike 
the opinion from Dr. W.  Furthermore, the opinion is clearly 
supported by the record (i.e., although the Veteran's service 
treatment records reflect treatment for a low back injury with 
low back pain, at no time during the Veteran's service or upon 
his discharge from service was he diagnosed with an underlying 
low back disability, and the first evidence of record of a low 
back disability, diagnosed as degenerative arthritis of the 
lumbar spine, is in June 2005, approximately 13 years after the 
Veteran's discharge, which is itself significant and weighs 
against the contended causal relationship).                  

With respect to the private medical statements from Dr. C., dated 
in April 2006, the Board recognizes that Dr. C. stated that the 
Veteran had an old anterior chip fracture, and that his back pain 
was due to degenerative facet disease and the old chip fracture.  
However, the Board observes that Dr. C. did not specifically link 
the Veteran's chip fracture to his period of service, to include 
his in-service back injury.  Rather, it is the Veteran's 
contention that the chip fracture occurred at the time of his in-
service back injury.  However, as discussed above, x-rays taken 
in June 1979, approximately six months after the Veteran's in-
service back injury, were negative for any fracture.   

The Board has considered the Veteran's statements to the effect 
that his current low back disability, diagnosed as degenerative 
disc disease of the lumbosacral spine, is related to his period 
of active service, to specifically include his in-service back 
injury.  In this regard, the Board acknowledges that the Veteran 
can provide competent evidence about what he experienced; for 
example, his statements are competent evidence as to his in- 
service injury and subsequent pain in his low back.  See e.g., 
Layno, 6 Vet. App. at 465; Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).  In addition, ;ay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a lay 
person is competent to identify the medical condition (i.e., 
where the condition is simple, for example, a broken leg), (2) 
the lay person is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Here, the 
relationship between in-service low back pain more than 30 years 
ago, and the current diagnosis of degenerative arthritis of the 
lumbar spine, is not a simple matter subject to lay observation.  
Thus, the Veteran's statements, as a lay person, are not 
competent evidence that any symptoms that he experienced in 
service were due to a low back disability, to include 
degenerative disc disease of the lumbosacral spine, or that a 
relationship exists between his current low back disability and 
his military service. As the record does not reflect that the 
Veteran possesses a recognized degree of medical knowledge, his 
opinion that his current low back disability, diagnosed as 
degenerative disc disease of the lumbosacral spine, is related to 
his period of active service, is not competent evidence.  See 
Espiritu, 2 Vet. App. at 492, 495. Specifically, with respect to 
the Veteran's degenerative disc disease of the lumbar spine, 
degenerative disc disease is diagnosed on the basis of clinical 
and x-ray examinations.  Specialized education and/or training 
are required for a determination as to such diagnosis or to 
determine the etiology of arthritis.  The Veteran is not 
competent to provide an opinion on any earlier diagnosis or the 
causation of his degenerative disc disease of the lumbosacral 
spine.  

In view of the foregoing, the Board concludes that there is a 
preponderance of evidence against the Veteran's claim for service 
connection for a low back disability, to include degenerative 
disc disease of the lumbosacral spine.  In reaching this 
decision, the Board considered the doctrine of reasonable doubt. 
However, since there is a preponderance of evidence against the 
claim, the benefit of the doubt doctrine does not apply and the 
claim must be denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).












ORDER

Entitlement to service connection for a low back disability, to 
include degenerative disc disease of the lumbosacral spine, is 
denied.  










____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


